Per Curiam,
This case, which involves only questions of fact, was twice tried, and each trial resulted in a verdict for the plaintiff. On this appeal by the defendant from the judgment entéred on the second verdict, the first assignment of error is to the refusal of the trial judge to allow the testimony of a witness at the first trial to be read at the second. As the question raised by this assignment is not included in the statement of questions involved, it will not be considered: Yeager v. Gately & Fitzgerald, 262 Pa. 466; Kress House Moving Co. v. Hogg, 263 Pa. 191. The second assignment complains of the refusal of the court below to award a new trial, in view of after-discovered evidence. While such evidence may call for a new trial, there was no abuse of discretion by the court below in refusing to direct a third trial on that ground, and the second assignment is dismissed. The third and last is to the refusal of the court to open the judgment entered on the verdict, on the ground that it had been procured by false testimony. At the time the application to open was made, the judgment was no longer under the control of the court, for the record had been *533removed to this court by the present appeal taken nearly six months before.
Judgment affirmed.